      Case 2:20-cv-02076-ACA Document 38 Filed 04/15/21 Page 1 of 48            FILED
                                                                       2021 Apr-15 PM 08:43
                                                                       U.S. DISTRICT COURT
                                                                           N.D. OF ALABAMA


            IN THE UNITED STATES DISTRICT COURT
           FOR THE NORTHERN DISTRICT OF ALABAMA
                     SOUTHERN DIVISION


CHRISTINE D. DRAKE,
individually and on behalf of others
similarly situated,

            Plaintiffs,                Case No. 2:20-cv-02076-ACA

      v.

BBVA USA BANCSHARES, INC.,
ROSILYN HOUSTON, SHANE
CLANTON, JAVIER
HERNANDEZ, KIRK PRESLEY,
CELIA NIEHAUS, JOE HESLOP,
ANGEL REGLERO, individually
and as members of the Investment
Committee, and ENVESTNET
ASSET MANAGEMENT, INC., as
investment fiduciary.

            Defendants.




    ENVESTNET ASSET MANAGEMENT, INC.’S MEMORANDUM
           IN SUPPORT OF ITS MOTION TO DISMISS
        Case 2:20-cv-02076-ACA Document 38 Filed 04/15/21 Page 2 of 48


                                                   TABLE OF CONTENTS

                                                                                                                                                Page


I.     PLAINTIFF HAS NOT ADEQUATELY ALLEGED THAT EAM WAS AN ERISA
       SECTION 3(21) FIDUCIARY WITH RESPECT TO THE CONDUCT ALLEGED ................... 8
II.    PLAINTIFF’S CLAIMS AGAINST EAM ARE TIME-BARRED BECAUSE THE
       FACTS GIVING RISE TO THE BREACH ALL OCCURRED MORE THAN SIX
       YEARS BEFORE SHE FILED HER COMPLAINT ................................................................... 14
       A.       Plaintiff’s Stable Value Fund Theory .............................................................................. 15
       B.       Plaintiff’s Active-Management Theory ........................................................................... 17
       C.       Plaintiff’s “Cover Up” Theory ......................................................................................... 19
III.   THE FACTS PLED IN PLAINTIFF’S COMPLAINT DO NOT SUPPORT A
       PLAUSIBLE INFERENCE THAT EAM BREACHED ANY FIDUCIARY DUTIES............... 20
       A.       Plaintiff’s Theory That EAM Engaged in a Cover Up Does Not Plead a Plausible
                Fiduciary Breach .............................................................................................................. 20
       B.       Plaintiff’s Active Management Claims Have Been Repeatedly Rejected By The
                Courts ............................................................................................................................... 25
                1.          Plaintiff’s Critiques of Active-Management are Inapposite ............................... 25
                2.          Plaintiff Does Not Plausibly Allege That EAM Failed to Monitor the
                            Plan’s Investment Fees ....................................................................................... 26
                3.          Plaintiff’s Allegations Do Not Plausibly Claim That EAM Failed to
                            Monitor Performance .......................................................................................... 29
                4.          Plaintiff Does not Plausibly Allege That EAM Failed to Consider Lower
                            Cost Investment Vehicles ................................................................................... 33
                5.          Plaintiff’s Allegations Regarding WTW’s “Corrections” Do Not Support
                            Her Active-Management Theory ........................................................................ 34
                6.          Plaintiff Lacks Standing With Respect to Investments She Never
                            Selected ............................................................................................................... 35
       C.       Plaintiff’s Claim That EAM Failed To Monitor the Stable Value Fund Is
                Incoherent And Incompatible With The IPS Requirements ............................................ 36
                1.          EAM cannot be held liable for the handling of the Plan assets after the
                            stable value fund was eliminated ........................................................................ 37
                2.          The benchmark previously assigned to the stable value fund is irrelevant ......... 38
                3.          Plaintiff’s allegation that EAM failed to monitor the stable value fund is
                            nonsensical .......................................................................................................... 38
IV.    PLAINTIFF HAS FAILED TO ADEQUATELY PLEAD A LOSS ATTRIBUTABLE
       TO ANY OF EAM’S ALLEGED BREACHES ........................................................................... 41
V.     PLAINTIFF’S CO-FIDUCIARY LIABILITY THEORY FAILS AS TO EAM ......................... 44




                                                                      -i-
         Case 2:20-cv-02076-ACA Document 38 Filed 04/15/21 Page 3 of 48




                                        INTRODUCTION

        Notwithstanding the verbosity of Plaintiff’s complaint (over 200 separate

paragraphs), none of the allegations state a plausible claim against Envestnet Asset

Management, Inc. (“EAM”).1 Simply alleging that EAM was “the Plan’s ERISA

3(21) investment advisor, and thus a fiduciary to the plan” does not make it so. Am.

Comp. ¶ 14. In fact, while ERISA Section 3(21) provides that an investment advisor

may be a fiduciary under certain conditions,2 BBVA and Prima Capital

Management, Inc. (“Prima”), which was acquired by EAM in 2012, expressly

acknowledged that in serving as an investment consultant to the Plan, Prima, and

hence EAM, would not be providing investment advice. See Ex. E, 2005 Services

Agreement, at 10-11 (providing that Prima’s “services . . . do not constitute the

making or offering of investment advice[.]”). 3 And more importantly, the applicable

law instructs that for an investment advisor to qualify as a fiduciary under Section

3(21), its advice must serve as a primary basis for the challenged decisions.




1
  Plaintiff Christine D. Drake, a participant in the Compass SmartInvestor 401(k) Plan (“Plan”), filed this
lawsuit claiming that defendants BBVA Bancshares, Inc. (“BBVA”), individual members of the Plan’s
Retirement Committee (“Retirement Committee”), and EAM breached their fiduciary duties with respect
to the composition of the Plan’s investment menu.
2
  Under 29 U.S.C. § 1002(a)(21)(A)(ii), “a person is a fiduciary to the extent . . . he renders investment
advice for a fee or other compensation, direct or indirect, with respect to any moneys or property of such
plan[.]”
3
  As explained in the accompanying declaration and request for judicial notice, the Court may consider the
exhibits accompanying this motion, including the underlying plan document and other instruments
governing the Plan, without converting the motion into one for summary judgment.
          Case 2:20-cv-02076-ACA Document 38 Filed 04/15/21 Page 4 of 48




Plaintiff’s allegations provide no plausible basis to reach that conclusion, and they

belie the ability to do so.

        Plaintiff does not allege that EAM, which inherited the role of investment

advisor to the Plan when it acquired Prima, had any discretionary authority or control

over the Plan’s investment lineup. In fact, Plaintiff does not allege that EAM had

any responsibility for any aspect of the Plan’s administration. Rather, Plaintiff

alleges that BBVA and the Retirement Committee “were directly responsible for

making fiduciary decisions regarding the management of the Plan and its investment

options.” ECF No. 25, Am. Comp. ¶¶ 12-13, 15. Nothing in the Services Agreement

or the Plan’s Investment Policy Statement (“IPS”) provided that EAM had any

fiduciary responsibilities. In fact, EAM’s role with respect to the Plan’s investments

was limited to assisting the Retirement Committee with fulfilling the Retirement

Committee’s fiduciary duties with respect to the Plan’s investment menu. Ex. B,

2008 IPS, at 2. And even at that, EAM’s assistance was for only nine months of the

time period covered by the Amended Complaint.4




4
  This lawsuit was filed on December 28, 2020. Because ERISA imposes a six-year statute of repose, the
time period governed by this lawsuit dates back to December 28, 2014. See 29 U.S.C. § 1113. Plaintiff
acknowledges that ERISA’s six-year limitations period establishes the relevant class period. Am. Compl. ¶
19 n.7. (Plaintiff’s reference to the class period as beginning on July 17, 2013 is an apparent error.) Plaintiff
also acknowledges that EAM was terminated on September 30, 2015. Id. ¶ 14. Thus, EAM was engaged as
the Plan’s consultant for only the first nine months of the relevant time period (i.e., December 28, 2014 to
September 30, 2015).


                                                       2
          Case 2:20-cv-02076-ACA Document 38 Filed 04/15/21 Page 5 of 48




        Quite telling, in the first iteration of this lawsuit brought by Plaintiff’s counsel,

which similarly challenged the investment options offered by the Plan, EAM was

not named as a defendant.5 Plaintiff’s apparent afterthought to toss EAM into a

second lawsuit 16 months later—with virtually no facts plausibly connecting EAM

to the conduct at issue—does not suffice to state a claim against it. Other courts have

appropriately dismissed similar claims against plan investment advisors that are

named alongside of the plan’s named or appointed fiduciary.

                                           BACKGROUND

        Plaintiff is a participant in the Plan, which is an individual account defined

contribution plan sponsored by BBVA for its employees and organized under section

401(k) of the Internal Revenue Code, 26 U.S.C. § 401(k). Am. Compl. ¶¶ 10-11.

Like most 401(k) plans, the Plan’s participants each have an account, which is

funded through a combination of employee salary deferrals and employer

contributions by BBVA. Id. ¶ 11. Participants have sole and exclusive control over

the assets in their individual accounts and can invest those funds in one or more of

the Plan’s various investment options. Id. ¶ 33.

        BBVA is the “Plan Administrator” and the named fiduciary under the Plan.

Id. ¶ 12. BBVA appointed the Retirement Committee to, inter alia, select and


5
  The instant lawsuit is virtually identical to the claims in an earlier suit originally filed against BBVA, but
not EAM, by Plaintiff’s counsel. See Ferguson v. BBVA, 19-cv-1135 (N.D. Ala. filed July 18, 2019). That
lawsuit remains pending before Judge Haikala.


                                                       3
       Case 2:20-cv-02076-ACA Document 38 Filed 04/15/21 Page 6 of 48




manage the Plan’s investments and oversee the administration of the Plan. Id. ¶ 13.

In 2012, after EAM’s acquisition of Prima, the Retirement Committee continued

with EAM as its investment consultant under the parties’ Services Agreement.

       EAM’s responsibilities, which were described in the parties’ Services

Agreement, were limited to:

      (1) assisting BBVA in the “review, evaluation, and preparation of
      investment policies, objectives, and guidelines” for the Plan;

      (2) assisting BBVA with “identifying mutual funds that [were]
      consistent . . . with the Plan’s investment policies, objectives, and
      guidelines”; and

      (3) “conducting a full review of the Plan’s mutual funds,” focusing on
      “performance, personnel, adherence to the investment mandate, and
      regulatory issues[,]” the funds’ “status according to the applicable Plan
      investment policies,” and “such other details . . . as the Retirement
      Committee may reasonably request.”

Ex. E, 2005 Services Agreement, at 2. EAM had no independent obligation to

recommend that investment funds be replaced, added to the Plan, or removed.

Rather, EAM was only required to evaluate and recommend replacement or

additional funds “[w]hen considered necessary or appropriate by the Retirement

Committee.” Id. EAM also had no responsibility for the performance of any of the

investments it recommended. Id. at 10-11 (“Notwithstanding any other provision

contained herein, Prima does not represent and warrant the performance of the

investments of the plans or represent and warrant that Prima’s advice with respect

to the investments of the plans will be successful.”).

                                          4
           Case 2:20-cv-02076-ACA Document 38 Filed 04/15/21 Page 7 of 48




          The parties’ respective responsibilities, a description of the Plan’s

investments, and the process for monitoring the Plan’s investments were also

described in the Plan’s IPS. The IPS instructed that the Retirement Committee was

responsible for, inter alia, (1) developing the Plan’s investment program, (2)

identifying “appropriate and prudent” investment options, (3) monitoring the Plan’s

investments “to determine whether those responsible for investment results are

meeting the guidelines and criteria identified in the IPS,” and (4) taking affirmative

action “if objectives are not being met or if policies and guidelines are not being

followed.” Ex. B, 2008 IPS, at 4. The IPS further stated that the Retirement

Committee was responsible for reviewing the performance of the Plan’s investment

options to ensure their “continued appropriateness . . . for the benefit of the Plan.”

Id. at 15. In contrast, the IPS explained that EAM’s role was limited to assisting the

Retirement Committee in discharging its fiduciary responsibilities. Id. at 4 (“The

Retirement Committee may retain the services of [an] Investment Consultant to . . .

help discharge its fiduciary responsibility in furtherance of the Plans’ goals and

objectives.”).

          After its acquisition of Prima and until EAM’s termination on September 30,

2015, EAM served as the Retirement Committee’s investment consultant in

accordance with the IPS and the parties’ Services Agreement.5 After terminating


5
    Because the time period covered by the Amended Complaint begins on December 28, 2014, see supra, at


                                                    5
         Case 2:20-cv-02076-ACA Document 38 Filed 04/15/21 Page 8 of 48




EAM’s engagement, BBVA hired Willis Towers Watson (“WTW”) to serve as the

Plan’s investment consultant. In subsequent years, WTW recommended that the

Retirement Committee add just two additional index funds to the Plan’s investment

lineup and change the manager of the Plan’s target date funds from Principal to

Vanguard. WTW did not recommend that the Retirement Committee remove or

replace any of the other investment options selected by the Retirement Committee

while EAM was the Plan’s investment consultant. Compare Am. Compl. ¶¶ 100,

106 (identifying investment options as of 2013), with Ex. H, 2019 Form 5500, at 36

(identifying current investment options), and Am. Compl., Schedule A, App’x at 2

(identifying investment options available between 2013 and 2019).

                              THE AMENDED COMPLAINT

        Of the three counts pled in the Amended Complaint, EAM is named as a

defendant only with respect to Count I, which claims that each of the named

defendants breached their fiduciary duties in managing the Plan’s investments. Am.

Compl. ¶ 231. Plaintiff’s allegations in support of Count I generally fall into three

categories. First, Plaintiff claims that all defendants are liable for lost investment

returns attributable to their alleged failure to offer participants a particular

investment option—specifically, a stable value fund—after the Retirement



n.4, EAM, rather than Prima, was the investment consultant to the Plan until its termination on September
30, 2015.


                                                   6
        Case 2:20-cv-02076-ACA Document 38 Filed 04/15/21 Page 9 of 48




Committee removed the Plan’s original stable value fund for poor performance.

Second, Plaintiff claims that all defendants mismanaged the Plan’s investment menu

by offering actively-managed mutual funds that were more expensive than, and

allegedly underperformed compared to, certain passively-managed index funds that

Plaintiff would have preferred. Third, Plaintiff claims that EAM attempted to “cover

up” the alleged high cost and poor performance of the Plan’s investments by

manipulating and proposing changes to the IPS criteria that the Retirement

Committee used to evaluate those investments. Of these three categories, Plaintiff

only directly implicates EAM in the final one. As to the first two categories, Plaintiff

simply lumps EAM in with the other defendants but says nothing about EAM’s

particular role.

                                    ARGUMENT

      A motion to dismiss is an “important mechanism for weeding out meritless

claims” for fiduciary breach in ERISA cases. Fifth Third Bancorp v. Dudenhoeffer,

573 U.S. 409, 424 (2014). As elsewhere, a court should not “unlock the doors of

discovery for a plaintiff armed with nothing more than conclusions.” Ashcroft v.

Iqbal, 556 U.S. 663, 678-79 (2009). Rather, to survive a motion to dismiss under

Fed. R. Civ. P. 12(b)(6), a claim must be “plausible,” meaning that it raises “more

than the mere possibility of misconduct.” Iqbal, 556 U.S. at 679. In making that

determination, the court must accept well-pleaded allegations as true and draw



                                           7
       Case 2:20-cv-02076-ACA Document 38 Filed 04/15/21 Page 10 of 48




reasonable inferences in the plaintiff’s favor, but it “need not accept as true

statements of law or unsupported conclusory factual allegations.” Id. Mere

conclusions and a “formulaic recitation of the elements of a cause of action” will not

suffice. Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007).

      Plaintiff’s allegations against EAM fail to state an actionable claim on

multiple fronts. First, Plaintiff’s conclusory assertion that EAM was “a 3(21) ERISA

fiduciary” is insufficient to plausibly allege that EAM was a fiduciary with respect

to the conduct at issue. Second, to the extent Plaintiff alleges anything more than

bare conclusions about EAM, those allegations relate to conduct that occurred

outside ERISA’s six-year limitations period. Third, to the extent Plaintiff’s claims

against EAM are not time-barred, Plaintiff fails to plead any direct or circumstantial

allegations showing a faulty process by EAM sufficient to support a plausible

inference that it breached its fiduciary duties. Fourth, Plaintiff fails to adequately

allege that EAM’s conduct proximately caused any plan losses. Finally, Plaintiff’s

co-fiduciary liability theory is not supported by a single well-pleaded allegation.

I.    PLAINTIFF HAS NOT ADEQUATELY ALLEGED THAT EAM WAS
      AN ERISA SECTION 3(21) FIDUCIARY WITH RESPECT TO THE
      CONDUCT ALLEGED

      The threshold question in a case alleging breach of fiduciary duty under

ERISA is whether the defendant “was acting as a fiduciary (that is, performing a

fiduciary function) when taking the action subject to complaint.” Pegram v.



                                          8
       Case 2:20-cv-02076-ACA Document 38 Filed 04/15/21 Page 11 of 48




Herdrich, 530 U.S. 211, 226 (2000). A party is a fiduciary with respect to the Plan

only “to the extent” he or she: (i) exercises discretionary authority or control over a

plan or its assets; (ii) renders investment advice for a fee with respect to any property

of a plan; or (iii) has discretionary authority or responsibility with respect to the

administration of a plan. 29 U.S.C. § 1002(21)(A)(i)-(iii). Plaintiff’s contention that

EAM was an “investment advice fiduciary” under Section 3(21)(A)(ii), (see Am.

Compl. ¶ 14), is a legal conclusion that is irreconcilable with the parties’ express

agreement regarding the scope of EAM’s responsibilities and Plaintiff’s own

allegations.

      In construing Section 3(21), the U.S. Department of Labor has instructed in

its regulations that a party is an “investment advice fiduciary” under Section

3(21)(A)(ii) only if: (1) it provided individualized investment advice; (2) on a regular

basis; (3) pursuant to a mutual agreement, arrangement, or understanding that; (4)

the advice would serve as a primary basis for the plan’s investment decisions; and

(5) the advice was rendered for a fee. 29 C.F.R. § 2510.3-21. Courts regularly hold

that, to plead a viable breach of fiduciary duty claim based on a defendant’s alleged

status as an investment advice fiduciary, a plaintiff must plead facts sufficient to

establish each of these five requirements. See, e.g., Scott v. Aon Hewitt Financial

Advisors, 2018 WL 1384300, at *6 (N.D. Ill. Mar. 19, 2018) (granting motion to

dismiss Hewitt, finding that “[e]ven construing the facts in her favor . . . nowhere in



                                           9
       Case 2:20-cv-02076-ACA Document 38 Filed 04/15/21 Page 12 of 48




her complaint does Scott allege any facts to support a claim that Hewitt [provided

advice] pursuant to a mutual agreement that its advice would serve as a primary basis

for the Plan’s investment decisions.”); Walker v. Merrill Lynch & Co., 2016 WL

4775823, at *5 (S.D.N.Y. Mar. 25, 2016) (dismissing claim against defendant based

on plaintiff’s failure to plead five elements identified by Department of Labor);

Bhatia v. Dischino, 2010 WL 1236406, at *6 (N.D. Tex. Mar. 30, 2010) (same); In

re Touch America Holdings, Inc. ERISA Litig., 2006 WL 7137416, *8 (D. Mon. June

15, 2006) (dismissing claim where plaintiff did not “allege[] any agreement that

[defendant’s] advice would serve, or did serve, as the primary basis for any

investment decision”).

      Plaintiff makes no attempt to carry her burden of pleading facts showing that

EAM was a Section 3(21) investment advice fiduciary with respect to the Plan.

Instead, she relies on conclusory assertions that EAM “was the architect of the Plan’s

investment policy” and “was the Plan’s ERISA 3(21) investment advisor.” Am.

Compl. ¶ 14. These hollow allegations fail to state a claim. Twombly, 550 U.S. at

555 (“[A] plaintiff’s obligation to provide the ‘grounds’ of his ‘entitlement to relief’

requires more than labels and conclusions.”). Plaintiff does not allege that EAM

provided investment advice regularly nor does she allege any facts that could support

an inference that EAM and the Retirement Committee both understood that EAM’s

advice would be the primary basis for the Retirement Committee’s investment



                                          10
       Case 2:20-cv-02076-ACA Document 38 Filed 04/15/21 Page 13 of 48




decisions. Indeed, Plaintiff’s own allegations preclude her from doing so. See, e.g.,

Am. Compl. ¶ 15 (“BBVA retained and the Committee exercised the discretionary

authority to make investment management decision[s].”); Id. ¶ 46 (“The Plan is

structured as a cafeteria type plan in which participants chose from investment

options selected and maintained by BBVA.”).

      Courts often focus on this particular requirement when addressing claims

alleging that a party is liable as an “investment advice fiduciary.” See, e.g., Farm

King Supply, Inc. v. Edward D. Jones & Co., 884 F.2d 288 (7th Cir. 1989) (“[A]n

agreement or understanding must have existed between the parties . . . that [the

defendant] would provide to the Plan individualized investment advice which would

be the primary basis for the Plan’s investment decisions.”); Santomenno v. John

Hancock Trust, 768 F.3d 284, 297 (3d Cir. 2014); Fuller v. SunTrust Banks, Inc.,

2019 WL 1996693, *11 (N.D. Ga. Mar. 29, 2019). Plaintiff’s failure to allege an

understanding between EAM and the Retirement Committee or plausible allegations

that EAM’s advice was the primary basis for the investment decisions at issue

precludes Plaintiff’s fiduciary breach claim against EAM.

      In fact, Plaintiff cannot show that the parties mutually understood that EAM

would serve as an investment advice fiduciary because that would be contrary to the

terms of their Service Agreement, which expressly stated that EAM’s services were

provided “for information purposes only” and that “the provision of such



                                         11
       Case 2:20-cv-02076-ACA Document 38 Filed 04/15/21 Page 14 of 48




information d[id] not constitute the making or offering of investment advice.” Ex.

E, 2005 Services Agreement, at 10-11 (emphasis added). Given that both EAM and

BBVA agreed that EAM’s services would not constitute “investment advice,”

Plaintiff cannot plausibly allege that either defendant expected that the information

EAM provided would serve as the primary basis for BBVA’s investment decisions.

See Fuller, 2019 WL 1996693, *11, *13 (holding that no mutual agreement could

have existed between plan administrator and third-party service providers where

both denied the existence of such an agreement). Where, as here, a services

agreement’s terms are incompatible with a “mutually-assented to advisory

relationship,” courts have properly rejected claims that the service provider was an

investment advice fiduciary. See Santomenno, 768 F.3d at 297 (rejecting claim that

defendant was an investment advice fiduciary where parties’ agreement expressly

disclaimed any fiduciary relationship).

      Finally, even if EAM constituted a fiduciary under Section 3(21)(A) for

purposes of providing certain investment advisory services (and it does not), that

does not mean it was a fiduciary for all purposes. A service provider “may be an

ERISA fiduciary with respect to certain matters but not others,” such that “fiduciary

status exists only to the extent” that the plan service provider “has or exercises the

described authority or responsibility over a plan.” Coulter v. Morgan Stanley & Co.

Inc., 753 F.3d 361, 366 (2d Cir. 2014) (internal quotation marks omitted); Stein v.



                                          12
       Case 2:20-cv-02076-ACA Document 38 Filed 04/15/21 Page 15 of 48




Smith, 270 F. Supp. 2d 157, 174 (holding that defendant’s status as an investment

advice fiduciary did not in-and-of-itself give rise to a fiduciary duty “to investigate

and adequately monitor” plan investments); Plumb v. Fluid Pump Service, Inc., 124

F.3d 849 (7th Cir. 1997) (service provider did not have any fiduciary obligation to

perform services beyond those set forth in services agreement). By agreeing to

“assist [BBVA] with identifying mutual funds that [were] consistent . . . with the

Plan’s investment policies, objectives, and guidelines,” (Ex. E, 2005 Services

Agreement, at 2) (emphasis added), EAM did not assume de facto control over the

Plan’s funds or responsibility for perpetually re-evaluating them and guaranteeing

their prudence. Likewise, EAM’s agreement to review the Plan’s funds and provide

the Retirement Committee quarterly reports on certain aspects of their performance

and compliance with the Plan’s IPS, (id. at 2 (“[EAM’s] reports and presentations

additionally will include . . . detailed information about each Fund’s status according

to the applicable Plan investment policies, objectives, and guidelines, and such other

details about each individual fund . . . as the Plans’ Retirement Committee may

reasonably request.”)), did not saddle EAM with the ill-defined and all-

encompassing “duty to monitor” that forms the basis for Plaintiff’s claims.

      Because Plaintiff has failed to allege facts sufficient to support a finding that

EAM was a Section 3(21) investment advice fiduciary, and her conclusory

allegations are irreconcilable with the parties’ Services Agreement, Plaintiff cannot



                                          13
       Case 2:20-cv-02076-ACA Document 38 Filed 04/15/21 Page 16 of 48




state a plausible claim against EAM. Moreover, even if Plaintiff could show EAM

was a Plan fiduciary, she has not plausibly alleged that EAM’s fiduciary

responsibilities extended to the conduct complained of. As such, her claims against

EAM must be dismissed.

II.   PLAINTIFF’S CLAIMS AGAINST EAM ARE TIME-BARRED
      BECAUSE THE FACTS GIVING RISE TO THE BREACH ALL
      OCCURRED MORE THAN SIX YEARS BEFORE SHE FILED HER
      COMPLAINT
      Plaintiff’s claims against EAM are time-barred. Under ERISA’s statute of

limitations, no action may be commenced with respect to a fiduciary’s alleged

breach, at the latest, “(1) six years after (A) the date of the last action which

constituted a part of the breach or violation, or (B) in the case of an omission the

latest date on which the fiduciary could have cured the breach or violation[.]” 29

U.S.C. § 1113(1). As the Supreme Court has instructed, ERISA’s six-year

limitations period functions as a “statute of repose,” Intel Corp. Investment Policy

Committee v. Sulyma, 140 S.Ct. 768, 774 (2020), and therefore, it must be strictly

enforced to provide an absolute and unambiguous “cutoff” date for bringing claims

related to fiduciaries’ actions. See CTS Corp. v. Waldburger, 573 U.S. 1, 10 (2014)

(statutes of repose are “equivalent to a cutoff” or “an absolute bar on a defendant’s

temporal liability”) (internal citations and quotations omitted). Because Plaintiff did

not file this lawsuit until December 28, 2020, her claims against EAM are time-




                                          14
       Case 2:20-cv-02076-ACA Document 38 Filed 04/15/21 Page 17 of 48




barred because they are based on acts or omissions that occurred before December

28, 2014.

      A.     Plaintiff’s Stable Value Fund Theory

      Plaintiff claims that all of the defendants, including EAM, breached their

fiduciary duties by allegedly failing to identify and offer a suitable replacement for

the Plan’s original stable value fund, which was removed from the Plan investment

lineup in 2012. Am. Compl. ¶¶ 68-73. According to Plaintiff, Defendants’ failure to

replace the stable value fund resulted in lower investment returns because the assets

in the original stable value fund were deposited in a lower-yielding money market

fund. Am. Compl. ¶ 73. But as Plaintiff’s own allegations and judicially-noticeable

facts confirm, the Plan’s original stable value fund was closed in 2011 and all of the

assets in that fund were moved to the Plan’s money market fund by the end of 2012.

See Am. Compl. ¶ 68 (“Prior to 2011, the stable value option for the Plan was the

SEI Stable Value Asset Fund recommended by Envestnet.”); Ex. F, 2012 Form 5500

Annual Report, at 27, 33 (“On October 3, 2011, the SEI Stable Asset Fund was

closed to new investments. On August 15, 2012, the SEI Stable Value Asset Fund

was completely closed, and all remaining assets were reallocated to the Vanguard

Prime Money Market Fund.”). Thus, EAM’s alleged failure to recommend a

replacement for the stable value fund, and its alleged role in moving the fund assets




                                         15
         Case 2:20-cv-02076-ACA Document 38 Filed 04/15/21 Page 18 of 48




into the money market fund, occurred in 2012, i.e., more than eight years before

Plaintiff filed this lawsuit.

         In an effort to avoid the preclusive effect of ERISA’s six-year limitations

period, Plaintiff attempts to reframe her stable value fund claim as a violation of

EAM’s “duty to monitor” the Plan’s investments and ensure compliance with the

IPS. Am. Compl. ¶ 75. This pleading tactic is unavailing. The “duty to monitor” is

not a magical incantation with the power to transform time-barred claims into timely

ones. Fuller v. SunTrust Banks, Inc., 2012 WL 1432306, at *10 (N.D. Ga. Mar. 20,

2012) (“Plaintiff’s characterization of her claim as a failure-to-act claim does not

immunize it from the six-year period of limitations.”). To state a plausible claim,

Plaintiff must allege facts establishing an actual monitoring failure that occurred

both (a) during the limitations and (b) while EAM was still engaged. In re

SunEdison, Inc. ERISA Litig., 331 F. Supp. 3d 101 (S.D.N.Y. 2018); In re Lehman

Bros. Sec. & ERISA Litig., 113 F. Supp. 3d 745, 757 (S.D.N.Y. 2015). This she fails

to do.

         Plaintiff’s entire monitoring theory is baseless in any event because once the

stable value fund was removed from the Plan’s investment lineup in 2012, there was

no stable value fund for EAM to monitor. See infra, at 31. As for Plaintiff’s theory

that the IPS required the Plan to offer a stable value fund, Plaintiff ignores the fact

that, in August 2014, i.e. six years and five months before she filed suit, the IPS



                                           16
       Case 2:20-cv-02076-ACA Document 38 Filed 04/15/21 Page 19 of 48




was amended to remove any reference to the stable value fund. Am. Compl. ¶¶ 163,

168; Ex. C, 2014 IPS, at 10-12 (identifying investment options and asset classes).

      B.     Plaintiff’s Active-Management Theory

      Plaintiff’s allegations against EAM regarding the Plan’s actively-managed

investments are equally time-barred. Plaintiff’s primary allegation involving EAM

here is her supposition that the Retirement Committee acted on EAM’s

recommendations in including the Plan’s various actively-managed investments.

Am. Compl. ¶ 4 (“BBVA, acting through the Committee based on the advice and

recommendations of Envestnet, failed in its duties from start to finish by . . . making

bad bets on mutual funds that incurred additional fees with unrealistic expectations

of beating the market”). However, Plaintiff’s allegations, the materials appended to

the Amended Complaint, and the Plan’s Form 5500 filings demonstrate that each

allegedly imprudent investment option Plaintiff challenges was part of the Plan’s

investment lineup prior to 2014. See Am. Compl. ¶¶ 100, 106 (identifying

investment options as of 2013); Am. Compl., Schedule A, App’x at 2 (identifying

investment options available between 2013 and 2019); Ex. G, 2013 Form 5500

Annual Report, at 33-35, 38 (identifying plan investments as of 2013). Thus, EAM

must have made its allegedly imprudent recommendations regarding these funds

more than six years before Plaintiff filed suit.




                                           17
       Case 2:20-cv-02076-ACA Document 38 Filed 04/15/21 Page 20 of 48




      As with her stable value fund theory, Plaintiff attempts to bring her active-

management claims within the six-year limitations period by characterizing them as

breaches of the duty to monitor. Am. Compl. ¶¶ 113, 127, 131, 186. Once again, her

attempts with respect to EAM are unavailing. As explained above, Plaintiff does not

identify any specific “failure to monitor” that plausibly occurred during the

limitations period (i.e., after December 28, 2014) but before EAM was terminated

(i.e. before September 30, 2015). To the extent EAM had a duty to monitor the Plan’s

investments, that duty was limited to applying the criteria set forth in the IPS as well

as providing any additional information requested by the Retirement Committee. Ex.

E, 2005 Services Agreement, at 2 (“[EAM’s] reports and presentations additionally

will include . . . detailed information about each Fund’s status according to the

applicable Plan investment policies, objectives, and guidelines, and such other

details about each individual fund . . . as the Plans’ Retirement Committee may

reasonably request.”). Nothing in the IPS, the Services Agreement, or any other

document gave EAM the authority to unilaterally remove funds from the Plan, and

indeed, Plaintiff does not argue otherwise.

      Nor does Plaintiff plausibly allege that EAM failed to adhere to the IPS’s

monitoring criteria (or that such a failure would have constituted a fiduciary breach).

Rather, she challenges the IPS monitoring criteria themselves as deficient. See, e.g.,

Am. Compl. ¶ 128 (“The peer group standard was not appropriate for measuring



                                          18
       Case 2:20-cv-02076-ACA Document 38 Filed 04/15/21 Page 21 of 48




investment performance in the asset classes in which the Plan was invested.”), ¶¶

140-141 (alleging that Defendants should have benchmarked funds’ performance

against “the risk adjusted performance of Vanguard index funds in the same asset

class” rather than the IPS criteria). In other words, Plaintiff challenges the IPS’s

instructions, not EAM’s failure to adhere to them. Because Plaintiff admits that the

Retirement Committee adopted the IPS more than six years before Plaintiff filed

suit, (Am. Compl. ¶¶ 47, 168 (alleging that the IPS was originally adopted in 2008

and amended on August 13, 2014)), her claim that EAM breached its fiduciary duties

by following the IPS is necessarily time-barred.

      C.    Plaintiff’s “Cover Up” Theory

      Finally, the straightforward application of ERISA’s six-year limitations

period to Plaintiff’s claim that EAM attempted to “cover up” the poor performance

and high cost of the Plan’s funds by proposing changes to the IPS’s monitoring

criteria defeats this claim. See Am. Compl. ¶¶ 162-169. Plaintiff alleges that EAM

proposed these changes at the Retirement Committee’s February 14, 2014, meeting.

Am. Compl. ¶ 162. On August 13, 2014, the Retirement Committee adopted some,

but not all, of EAM’s proposed changes. Am. Compl. ¶ 168. Thus, regardless of

whether the alleged breach occurred when EAM proposed the changes to the IPS, or

when the Retirement Committee adopted them, Plaintiff’s “cover up” theory is

untimely.



                                         19
       Case 2:20-cv-02076-ACA Document 38 Filed 04/15/21 Page 22 of 48




III.   THE FACTS PLED IN PLAINTIFF’S COMPLAINT DO NOT
       SUPPORT A PLAUSIBLE INFERENCE THAT EAM BREACHED
       ANY FIDUCIARY DUTIES

       Plaintiff has failed to plausibly allege that EAM was a fiduciary to the Plan,

both in general and as to the conduct complained of, and her claims are time-barred.

In addition to these defects, Plaintiff also fails to state a plausible claim that EAM

breached any fiduciary duty. To adequately allege a fiduciary breach, a plaintiff must

plead that the fiduciary employed a flawed decision-making process. Pfeil v. State

Street Bank and Trust Co., 806 F.3d 377, 384 (6th Cir. 2015); Cervantes v. Invesco

Holding Co., Inc., 2019 WL 5067202, at *9 (N.D. Ga. Sept. 25, 2019) Even if

Plaintiff had plausibly alleged that EAM was a Plan fiduciary, which she does not,

Plaintiff’s allegations fall far short of alleging a plausible fiduciary breach against

EAM under any of her three theories.

       A.    Plaintiff’s Theory That EAM Engaged in a Cover Up Does Not
             Plead a Plausible Fiduciary Breach

       Plaintiff’s lone theory specific to EAM is that EAM allegedly attempted to

“cover up” certain of the Plan’s investments’ performance issues and high costs by

proposing changes to the IPS. See Am. Compl. ¶¶ 162-181. Specifically, Plaintiff

alleges that EAM proposed changes to the IPS to: (1) remove the description of the

stable value fund from the IPS; (2) change the performance criteria for the Plan’s

target date funds; and (3) change the performance criteria for the Plan’s mutual

funds. Am. Compl. ¶¶ 162-169. In addition to being time-barred, Plaintiff’s self-

                                          20
       Case 2:20-cv-02076-ACA Document 38 Filed 04/15/21 Page 23 of 48




serving conclusion that these proposed changes were in furtherance of an elaborate

cover-up is facially implausible. Furthermore, Plaintiff makes no attempt to show

that she or the Plan suffered any losses as a result of this alleged conduct. See Pledger

v. Reliance Trust Co., 2019 WL 10886802, at *28 (N.D. Ga. Mar. 28, 2019)

(collecting cases holding that plaintiffs bear burden of establishing that the breach

caused losses to the plan).

      As an initial matter, Plaintiff’s assertion that the purpose of the IPS was to

“establish objective investment criteria for the Plan’s investment options in

advance,” and that, therefore, any changes to the IPS were improper, (Am. Compl.

¶ 167), is irreconcilable with both the terms of the IPS and ERISA’s fiduciary

standards. Under the IPS’s explicit language, the Retirement Committee was

required to review the IPS annually to ensure its “continued appropriateness . . . for

the benefit of the Plan.” Ex. B, 2008 IPS, at 15. These annual reviews not only

authorized EAM to propose changes, they are consistent with ERISA’s duty of

prudence, which requires fiduciaries to employ the degree of care, skill, prudence,

and diligence that a similarly-situated fiduciary would employ “under the

circumstances then prevailing.” 29 U.S.C. § 1104. Plaintiff’s contention that

fiduciaries are perpetually bound to past investment policies simply because they

were memorialized in an initial investment policy statement is untenable, and not

surprisingly, she offers no support for such a position.



                                           21
           Case 2:20-cv-02076-ACA Document 38 Filed 04/15/21 Page 24 of 48




          Furthermore, a close examination of EAM’s proposed changes to the IPS

shows that Plaintiff’s cover up theory is implausible at best (and nonsensical at

worst). First, Plaintiff’s speculation that EAM sought to remove the stable value

fund description to cover up for the money market funds’ performance, (Am. Compl.

¶ 163), is illogical. Under the 2008 IPS, stable value funds and money market funds

were distinct asset classes, each with their own benchmarks and monitoring criteria.

Ex. B, 2008 IPS, at 10. Plaintiff does not explain how amending the 2008 IPS to

eliminate the stable value fund asset class had any effect on EAM’s or the Retirement

Committee’s evaluation of the money market fund. The change (which occurred

before the class period in any event) simply updated the list of available asset classes

to reflect the fact that the investment lineup no longer included certain options, like

a stable value fund. ECF No. 34-2, Complaint Exhibit B, May 23, 2014 Meeting

Minutes, at 3, 8 (“[EAM] reported the need to update the available asset classes and

funds within the SIP[.]”). As the Retirement Committee put it, this change was a

“general administrative update.” ECF No. 34-3, Complaint Exhibit C, August 13,

2014 Meeting Minutes, at 2 (describing changes as “general administrative

updates”). Given this obvious alternative explanation, Plaintiff’s self-serving and

speculative theory that the change was part of a cover-up, as opposed to a mere clean

up, is implausible.6 American Dental Ass’n v. Cigna Corp., 605 F.3d 1283, 1290


6
    Plaintiff also includes in the alleged cover-up EAM’s proposed change to the description of the Plan’s


                                                     22
        Case 2:20-cv-02076-ACA Document 38 Filed 04/15/21 Page 25 of 48




(11th Cir. 2010) (“Importantly, the Court held in Iqbal, as it had in Twombly, that

courts may infer from the factual allegations in the complaint ‘obvious alternative

explanation[s],’ which suggest lawful conduct rather than the unlawful conduct the

plaintiff would ask the court to infer.”).

        Second, in addition to being time-barred, Plaintiff’s contention that EAM

“watered down” the IPS’s monitoring criteria for the Plan’s target date funds by

“removing the objective performance criteria in favor of artificial criteria,” (Am.

Compl. ¶ 164), also fails to state a plausible claim. In advancing this theory, Plaintiff

ignores the fact that, until EAM’s proposed changes in 2014, the IPS did not contain

any target date fund monitoring criteria. Ex. B, 2008 IPS, at 10-14 (describing

criteria for each available asset class). This is only logical since target date funds

were not added to the Plan’s investment lineup until 2013. Compare Ex. F, 2012

Form 5500, at 39 (assets held at year end), with Ex. G, 2013 Form 5500, at 38 (same).

In other words, EAM could not have “removed” any criteria, because criteria did not

exist until the 2014 amendments. Furthermore, the criteria adopted were not

“artificial.” The target date funds were evaluated based on their performance relative

to assigned benchmark indices. Ex. C, 2014 IPS, at 12 (identifying S&P Target Date



different investment vehicles, (Am. Compl. ¶ 166), but she does not explain how this change concealed any
information from the Retirement Committee. Regardless, the judicially-noticeable documents referenced
in the Amended Complaint demonstrate that this change was also administrative. See ECF No. 34-2,
Complaint Exhibit B, May 23, 2014 Meeting Minutes, at 2 (noting that changes were intended to “make
language more specific to mutual funds in the plan”).


                                                   23
       Case 2:20-cv-02076-ACA Document 38 Filed 04/15/21 Page 26 of 48




indices as the primary benchmarks for the Plan’s target date funds). This was the

same “objective” criteria used to evaluate all of the Plan’s investments. The

monitoring criteria Plaintiff criticizes actually supplemented, rather than supplanted,

the IPS’s “objective” criteria. Ex. C, 2014 IPS, at 13 (identifying “supplemental

performance guidelines” for the target date funds because of “the inherent

limitations in benchmarking target retirement date funds”).

      As for the Plan’s mutual funds, Plaintiff contends that EAM proposed

replacing the “3 and 5 year sharpe ratio vs. index and peer median” performance

criteria with a quantitative process that EAM “made up.” Am. Compl. ¶ 165. Not

only does Plaintiff fail to explain how EAM’s alleged quantitative process would

have covered up any (non-existent) underperformance, she completely ignores the

fact that EAM’s proposal was never adopted by the Retirement Committee. Ex. D,

2014 IPS (Redline), at 13 (discussing guidelines for placing investments on “watch”

status and reflecting the fact that there was no change to the sharpe ratio performance

criteria). Not only does Plaintiff fail to allege that any of EAM’s proposed changes

to the IPS caused her and the Plan any losses, any inference of harm is particularly

implausible given that those changes were never adopted. Willett v. Blue Cross &

Blue Shield of Ala., 953 F.2d 1335, 1343 (11th Cir. 1992) (holding that alleged

breach must proximately cause the alleged losses).




                                          24
       Case 2:20-cv-02076-ACA Document 38 Filed 04/15/21 Page 27 of 48




      B.     Plaintiff’s Active Management Claims Have Been Repeatedly
             Rejected By The Courts
      Plaintiff’s allegations regarding the Plan’s actively-managed investments also

fail to support a plausible claim against EAM. Rather than identify any specific act

or omission by EAM during the nine months of the limitations period that EAM was

engaged (i.e., December 28, 2014, to September 30, 2015), Plaintiff relies on (i)

generic assertions about the imprudence of active management, (ii) conclusory

allegations that EAM “failed to monitor” the Plan’s investments, and (iii) hindsight

assessments of investment performance long-after EAM was terminated. Plaintiff’s

scattershot allegations miss the mark.

             1.     Plaintiff’s Critiques of Active-Management are Inapposite

      Rather than point to any specific deficiencies in the process EAM employed

when making its recommendations, Plaintiff spills much ink explaining why she

believes that actively-managed investments are generally “bad bets” compared to

passively-managed investment options. See Am. Compl. ¶¶ 117-125. In so arguing,

Plaintiff ignores that courts have repeatedly rejected ERISA plaintiffs’ tired lectures

on the supposed superiority of index fund investing and passively-managed funds.

Davis v. Wash. Univ. in St. Louis, 960 F.3d 478, 484 (8th Cir. 2020); Loomis v.

Exelon Corp., 658 F.3d 667, 673 (7th Cir. 2011); Kurtz v. Vail Corp., 2021 WL

50878, at *10 (D. Colo. Jan. 6, 2021) (“[P]laintiff’s complaint reads as suggesting

that actively-managed funds can never be a prudent choice, which cannot be true.


                                          25
       Case 2:20-cv-02076-ACA Document 38 Filed 04/15/21 Page 28 of 48




Many courts have concluded that choosing actively-managed funds per se over

[passively] managed funds is not a breach of fiduciary duty.”); Davis v.

Salesforce.com, 2020 WL 5893405, at *3 (N.D. Cal. Oct. 5, 2020) (rejecting notion

that actively-managed funds are somehow inherently less prudent than passively-

managed alternatives); Sacerdote v. N.Y. Univ., 328 F. Supp. 3d 273, 313 n.114

(S.D.N.Y. 2018) (same). Courts have consistently acknowledged the differences

between active and passive funds and held that including the former in a fund lineup

does not support a fiduciary breach claim. As the Eighth Circuit succinctly put it,

actively-managed and passively-managed investments “have different aims,

different risks, and different potential rewards that cater to different investors.

Comparing apples and oranges is not a way to show that one is better or worse than

the other.” Davis, 960 F.3d at 485. Simply put, Plaintiff’s broadside attacks on

active-management do not state a claim.

            2.     Plaintiff Does Not Plausibly Allege That EAM Failed to Monitor
                   the Plan’s Investment Fees

      Even if EAM had a fiduciary duty to monitor the Plan’s investment fees,

comparing the Plan’s funds’ fees to those of passively-managed Vanguard index

funds—an “apples-to-oranges” comparison—says nothing about the prudence of

selecting and retaining an actively-managed investment. For that reason, courts have

properly rejected such comparisons. See e.g., Meiners v. Wells Fargo & Co., 898

F.3d 820, 823 n.4 (8th Cir. 2018) (dismissing claims comparing plan’s funds to

                                          26
       Case 2:20-cv-02076-ACA Document 38 Filed 04/15/21 Page 29 of 48




Vanguard alternatives and finding that “the district court was correct to recognize a

potential pattern of plaintiffs trying to convert failure to invest in Vanguard, without

more, into a breach of fiduciary duty”); Amron v. Morgan Stanley Inv. Advisors Inc.,

464 F.3d 338 (2d Cir. 2006) (“That a mutual fund has an expense ratio higher than

Vanguard, a firm known for its emphasis on keeping costs low, raises little

suspicion[.]”). In any event, even if Plaintiff’s comparisons were apt (and they are

not), courts have recognized time and again that the existence of cheaper alternative

investments in the marketplace does not support a plausible inference of a fiduciary

breach claim. See, e.g., Hecker v. Deere & Co., 556 F.3d 575, 586 (7th Cir. 2009);

Meiners v. Wells Fargo & Co., 2017 WL 2303968 (D. Minn. May 25, 2017)

(refusing to infer imprudence based on relative cost compared to two purported

alternatives where there was no evidence the alternatives were representative of the

market as a whole), aff’d, 898 F.3d 820 (8th Cir. 2018). Fiduciaries are not required

to “scour the market to find and offer the cheapest possible fund.” Fuller v. Suntrust

Banks, Inc., 2019 WL 5448206, at *27 (N.D. Ga. Sept. 30, 2019) (quoting Hecker,

556 F.3d at 586).

      Plaintiff’s allegation that EAM improperly used a Morningstar “peer group”

that was not limited to institutional funds to monitor fees cannot save her claim. Am.

Compl. ¶ 105. As discussed above, the criteria used to monitor the Plan’s

investments, including their fees, were expressly delineated in the IPS, (see supra,



                                          27
       Case 2:20-cv-02076-ACA Document 38 Filed 04/15/21 Page 30 of 48




at 5, 11), which required the Plan’s funds to be benchmarked against their respective

“peer group[s].” Ex. C, 2014 IPS, at 7. The IPS did not require the peer group to be

constructed in any particular way, much less restricted to institutional funds. And as

explained above, to the extent Plaintiff is claiming the IPS should have imposed such

a requirement, her claim is time-barred..

      Even if EAM was required to construct the comparator peer groups in a

particular way, a peer group comprised entirely of “institutional” funds would not

provide a meaningful benchmark because defined contribution plan investment

lineups are not required to offer only institutional funds. Plan fiduciaries may satisfy

their fiduciary obligations by offering a wide array of investment vehicles. See

Hecker, 556 F.3d at 586 (“[N]othing in the statute [] requires plan fiduciaries to

include any particular mix of investment vehicles in their plan.”); Tibble v. Edison

Int’l, 729 F.3d 1110, 1136 (9th Cir. 2013) (rejecting argument that plan fiduciaries

should offer only institutional class funds because “[t]here are simply too many

relevant considerations for a fiduciary for that type of bright-line approach to

prudence to be tenable”), vacated on other grounds, 135 S. Ct. 1823 (2015); White

v. Chevron Corp., 2016 WL 4502808, at *10-11 (N.D. Cal. Aug. 29, 2016)

(discussing variety of investment vehicles fiduciaries are permitted to offer). Thus,

Plaintiff cannot plausibly allege that a peer group comprised entirely of

“institutional” shares would have been a “meaningful benchmark” and



                                            28
       Case 2:20-cv-02076-ACA Document 38 Filed 04/15/21 Page 31 of 48




representative of the costs paid by a similarly-situated plan participant. Meiners, 898

F.3d at 822.

      Finally, Plaintiff’s breach of fiduciary duty claim fails because she has not

(and cannot) plead a plausible connection between using Morningstar peer groups

to benchmark fees and any losses to the Plan. Willett, 953 F.2d at 1343. The IPS did

not require the Retirement Committee to offer only funds with expense ratios below

the peer group median or average; rather, the IPS guidelines provided that their

investment fees should be “comparable” to their peer group. Ex. C, 2014 IPS, at 7.

The Plan’s funds’ fees were clearly “comparable” whether measured against their

Morningstar peer group or a peer group of all institutional funds. Compare Am.

Compl. ¶ 106 (comparing fees to Morningstar Peer Groups) with ¶ 107 (comparing

fees to “all institutional” funds). In fact, to the extent that certain of Plan’s funds’

fees exceeded the alleged median for institutional shares, none exceeded the median

by more than 10 basis points (i.e., one-tenth of one percent). See id. Plaintiff’s

argument that the Retirement Committee would have removed these funds from the

Plan’s lineup if presented with a one-tenth of one percent fee differential is nothing

more than unsupported speculation that cannot support a plausible claim. Iqbal, 556

U.S. at 678 (“The plausibility standard . . . asks for more than a sheer possibility that

a defendant has acted unlawfully.”).

               3.   Plaintiff’s Allegations Do Not Plausibly Claim That EAM Failed
                    to Monitor Performance

                                           29
         Case 2:20-cv-02076-ACA Document 38 Filed 04/15/21 Page 32 of 48




        Plaintiff’s contentions, (Am. Compl. ¶¶ 126-161), that EAM breached a

fiduciary duty by failing to monitor the Plan’s funds pursuant to the performance

criteria in the IPS, or in the alternative, that those criteria required that the Plan offer

different funds, is equally implausible. First and foremost, the parties’ Services

Agreement expressly provided that EAM had no responsibility for a fund’s

performance, (Ex. E, 2005 Services Agreement, at 11), and Plaintiff makes no

showing that EAM had any authority to unilaterally remove poorly performing

funds, (Am. Compl. ¶¶ 12-13). Moreover, the IPS instructed the Retirement

Committee to flag for closer monitoring only those investments whose 3-year and

5-year risk adjusted performance lagged both their benchmark indices and their peer

group benchmarks.173 Ex. C, 2014 IPS, at 8, 12. Plaintiff cannot state a plausible

claim that EAM breached a fiduciary duty to monitor the Plan’s investments when

EAM was employing the monitoring process that governed the Plan. California

Ironworkers Field Pension Tr. v. Loomis Sayles & Co., 259 F.3d 1036, 1042 (9th

Cir. 2001) (“Fiduciaries who are responsible for plan investments governed by

ERISA must comply with the plan’s written statements of investment policy[.]”)

Plaintiff’s half-baked criticism that EAM used “proprietary” peer groups also cannot

support a plausible claim. Plaintiff concedes that she does not know anything about

7
 The “benchmark index” tracks the performance of a particular market, as opposed to the performance of
a particular fund; the “peer group,” by contrast, tracks the average performance of a group of similar mutual
funds. Am. Compl. ¶¶ 52, 118.


                                                     30
       Case 2:20-cv-02076-ACA Document 38 Filed 04/15/21 Page 33 of 48




the composition of these peer groups, (Am. Compl. ¶ 58 n.23), and therefore, she

cannot possibly compare them to any alternatives. Plaintiff also does not allege that

the Plan’s funds’ relative performance would have been any different had EAM used

a “third-party peer group,” nor does she allege that using EAM’s proprietary peer

groups had any effect on the Plan’s investment lineup.

      Additionally, Plaintiff fails to allege sufficient facts challenging the

performance of Plan investments during the nine months of the relevant period that

EAM was the Plan’s investment consultant. See Am. Compl. ¶ 14. Plaintiff almost

exclusively relies on the relative performance of the Plan’s investments compared

to her cherry-picked alternatives from 2013-2020. EAM was only engaged during

two of these seven years. Id. ¶ 146, Schedule F, Schedule G. Even if Plaintiff’s

comparisons were appropriate and reflected actual underperformance, Plaintiff’s

allegation that EAM acted imprudently by not insisting that BBVA completely

overhaul the Plan’s investment lineup based on a single year or two of supposed

underperformance is implausible. Jenkins v. Yager, 444 F.3d 916, 926 (7th Cir.

2006) (it is not imprudent “to stay with . . . mutual funds even during years of lower

performance”); White, 2016 WL 4502808, at *17 (collecting cases holding that an

isolated period of underperformance does not support a plausible inference of an

imprudent process); DeBruyne v. Equitable Life Assur. Soc. of U.S., 920 F.2d 457,

465 (7th Cir. 1990).



                                         31
       Case 2:20-cv-02076-ACA Document 38 Filed 04/15/21 Page 34 of 48




      The last nail in the coffin with respect to Plaintiff’s duty to monitor claim

against EAM is that she fails to identify any specific monitoring failure by EAM

during the relevant nine-month period. With respect to this nine-month period,

Plaintiff musters only a single performance scorecard from December 31, 2014. Am.

Compl. ¶ 131. Plaintiff’s contention that this scorecard somehow establishes the

imprudence of the Plan’s investment strategy is based entirely on her idiosyncratic

and untenably narrow interpretation of the IPS as requiring that funds be removed if

their risk adjusted returns ever underperformed their benchmark indices. Id. That is

not what the IPS required. See supra, at 24. Plaintiff also ignores the fact that the

scorecard shows that nearly all of the Plan’s mutual funds had outperformed their

peer group benchmarks over the preceding 3- and 5-year periods. Am. Compl. ¶ 131

(noting that 14 of 18 funds outperformed their peer group benchmarks over both the

3-year and 5-year period). In addition, far from supporting a plausible claim that

EAM failed to monitor the Plan’s investments, the scorecard and the analysis

accompanying it affirmatively demonstrate that EAM was actively monitoring the

Plan’s investments in accordance with the IPS criteria. Finally, from a legal

standpoint, even if this one scorecard reflected a period of underperformance (and it

does not), allegations that a fund underperformed at a single point in time are not

sufficient to support a plausible inference of imprudence. Jenkins, 444 F.3d at 926;




                                         32
       Case 2:20-cv-02076-ACA Document 38 Filed 04/15/21 Page 35 of 48




White, 2016 WL 4502808, at *17 (collecting cases holding that an isolated period of

underperformance does not support a plausible inference of an imprudent process).

             4.    Plaintiff Does not Plausibly Allege That EAM Failed to Consider
                   Lower Cost Investment Vehicles

      Plaintiff’s contention that EAM failed to consider lower cost investment

vehicles for the Plan, such as institutional class mutual funds, is belied by her own

allegations. Am. Compl. ¶ 143. First, it is undisputed that throughout EAM’s tenure,

the Plan offered multiple institutional class funds, including the Vanguard

Institutional Index fund, which charges just 4 bps (0.04%). Id. ¶ 108; see also id. ¶

106 (identifying institutional class shares for the Harbor Capital Appreciation Fund,

the Principal MidCap Value Fund, and the American Century Diversified Bond

Fund). As for Plaintiff’s allegation that EAM should have considered “collective

investment trusts” or “separately managed accounts,” courts have expressly and

unequivocally held that “there is no fiduciary duty to investigate alternatives to

mutual funds.” Moitoso v. FMR LLC, 451 F. Supp. 3d 189, 212 (D. Mass. 2020); see

also Parmer v. Land O’Lakes, Inc., 2021 WL 464382, at *7 (D. Minn. Feb. 9, 2021);

Dorman v. Charles Schwab Corp., 2018 WL 6803738, at *3-4 (N.D. Cal. Sept. 20,

2018); White, 2016 WL 4502808, at *10. And to discredit Plaintiff’s claim even

further, as the Moitoso court noted, although collective investment trusts may be

cheaper in some circumstances, they are subject to unique regulatory and

transparency features that make any comparisons “apples-to-oranges.” Moitoso, 451

                                         33
       Case 2:20-cv-02076-ACA Document 38 Filed 04/15/21 Page 36 of 48




F. Supp. 3d at 212. ERISA does not permit a fiduciary breach claim premised on

nothing more than a plaintiff’s preferred investment option. Divane v. Northwestern

Univ., 953 F.3d 980, 989 (7th Cir. 2020) (“It would be beyond the court’s role to

seize ERISA for the purpose of guaranteeing individual litigants their own preferred

investment options.”).

            5.     Plaintiff’s Allegations Regarding WTW’s “Corrections” Do Not
                   Support Her Active-Management Theory

      Plaintiff’s contention that WTW “corrected” EAM’s mistakes by making

certain changes to the Plan’s investment lineup after EAM’s engagement ended is

contrary to even the limited evidence that this Court may consider at the motion to

dismiss stage. Although Plaintiff characterizes WTW’s changes as an “overhaul” of

the Plan’s investment lineup, in truth WTW’s changes were limited to (1) adding

two additional index funds to the Plan’s investment lineup and (2) replacing the

Principal suite of target date funds with a suite of Vanguard target date funds.

Compare Ex. H, 2019 Form 5500 Annual Report, at 36 (identifying investment

options) with Ex. G, 2013 Form 5500 Annual Report, at 38 (identifying investment

options).

      Plaintiff also claims that WTW “tightened the Sharpe ratio standard, requiring

the funds selected to outperform their benchmark indices over 3-year periods” and

“relied on peer groups established by an independent third-party, Morningstar.” Am.

Compl. ¶¶ 174-75. But neither of those changes altered the criteria that EAM was

                                         34
       Case 2:20-cv-02076-ACA Document 38 Filed 04/15/21 Page 37 of 48




required to employ while it was the Plan’s investment consultant. The IPS always

required the Plan’s investments to be evaluated based on how their Sharpe ratios

compared to benchmark indices over a 3-year period, (Ex. B, 2008 IPS, at 11), and

the Plan always used Morningstar peer groups to benchmark its investment fees.

Am. Compl. ¶ 106. WTW’s changes fall far short of supporting any inference that

EAM acted imprudently. To the contrary, the fact that WTW recommended so few

changes over a span of several years demonstrates that EAM’s recommendations

were consistent with what similarly-situated fiduciaries would have recommended

under the circumstances. As courts have recognized, alternative methods of

operating a plan do not show that the path chosen was imprudent. Chao v. Merino,

452 F.3d 174, 182 (2d Cir. 2006) (“[S]o long as the ‘prudent person’ standard is met,

ERISA does not impose a duty to take any particular course of action if another

approach is preferable.”).

             6.     Plaintiff Lacks Standing With Respect to Investments She Never
                    Selected

      For all of the above reasons, Plaintiff’s allegations related to the Plan’s

actively-managed investment options are subject to dismissal pursuant to Rule

12(b)(6) for failure to state a claim. Additionally, with respect to two of these funds,

dismissal is appropriate pursuant to Rule 12(b)(1) because Plaintiff lacks Article III

standing. To establish standing under Article III, Plaintiff must allege an



                                          35
       Case 2:20-cv-02076-ACA Document 38 Filed 04/15/21 Page 38 of 48




individualized injury-in-fact that would be redressed by the requested judicial relief.

Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1548 (2016). Because Plaintiff did not invest

in either the JPMorgan MidCap Growth Fund or the Principal MidCap Value Fund,

(See Ex. I, Account Statements 2013-2017, at 1-2 (identifying Plaintiffs’

investments)), she cannot plausibly claim that she was injured by Defendants’

allegedly imprudent decision to offer those funds as investment options. Fuller v.

SunTrust Banks, Inc., 2012 WL 1432306, at *8 (N.D. Ga. Mar. 20, 2012) (“Plaintiff,

beyond the bare assertion that a breach of fiduciary duty harms all plan participants,

has not described how the offering of a fund in which she did not invest caused her

a non-speculative injury.”); Wilcox v. Georgetown Univ., 2019 WL 132281, at *8-

10 (D.D.C. Jan. 8, 2019). (“Since Mr. Wilcox did not invest in the TIAA Real Estate

Account, he has no standing to complain about its performance because he [] has no

injury to show.”). Accordingly, Plaintiff’s claims related to the MidCap Growth and

MidCap Value funds must be dismissed.

      C.     Plaintiff’s Claim That EAM Failed To Monitor the Stable Value
             Fund Is Incoherent And Incompatible With The IPS Requirements
      Like her challenge to the Plan’s actively-managed investments, Plaintiff’s

claim that it was a breach of fiduciary duty for the Plan not to offer a stable value

fund is, at best, tenuously connected to EAM. The Amended Complaint contains just

three allegations about EAM with respect to Plaintiff’s stable value claim: (1) that

“BBVA and [EAM] left proceeds from the liquidation of the SEI stable value fund


                                          36
       Case 2:20-cv-02076-ACA Document 38 Filed 04/15/21 Page 39 of 48




in the money market fund” instead of reinvesting those proceeds in a different stable

value fund; (2) that BBVA and EAM assigned the stable value fund an inappropriate

benchmark for purposes of assessing its performance; and (3) that BBVA and EAM

failed to “monitor[] the performance of the money market fund” to ensure that it

“satisfied the requirements of the stated investment policy and participants’ financial

needs.” Am. Compl. ¶¶ 73, 75, 83. These allegations are insufficient to support a

plausible claim.

             1.     EAM cannot be held liable for the handling of the Plan assets
                    after the stable value fund was eliminated

      Plaintiff’s claim regarding replacing the stable value fund comes too late. See

supra, at 15. But even if it was timely, her efforts to implicate EAM in claiming a

fiduciary breach by failing to replace the Plan’s original stable value fund with a

different stable value fund is disproven by her own allegations. EAM had no

authority to select the Plan’s investments. Am. Compl. ¶ 15 (“BBVA retained and

the Committee exercised discretionary authority to make investment management

decisions.”). Plaintiff does not allege any facts showing that EAM had authority to

act independent of the Retirement Committee, nor can she given the terms of the

Services Agreement and the IPS limiting EAM’s role to assisting the Retirement

Committee in fulfilling its fiduciary duties. Ex. E, 2005 Services Agreement, at 2;

Ex. B, 2008 IPS, at 4-5. Plaintiff also does not allege that EAM had any control or

influence over how participants’ stable value fund investments were reinvested once

                                          37
       Case 2:20-cv-02076-ACA Document 38 Filed 04/15/21 Page 40 of 48




that fund was closed. Am. Compl. ¶ 73 (“BBVA deposited the proceeds into the

Plan’s existing money market account, where they remained over the entire class

period, in violation of the IPS and ERISA’s prudent investor standard.”).

             2.    The benchmark previously assigned to the stable value fund is
                   irrelevant

      Plaintiff also alleges that EAM’s decision to use “the 90 day T-bill as a

benchmark [for the stable value fund] artificially lowered the expected return for the

stable value asset class and masked the poor performance of the asset class.” Am.

Compl. ¶ 67. But whether the 90 day T-Bill was an appropriate benchmark for the

stable value asset class is irrelevant because, once the stable value fund was removed

from the Plan in 2012, there was no longer any stable value fund to benchmark. To

the extent Plaintiff is claiming that this allegedly improper benchmark “artificially

lowered the expected return for the stable value asset class” during the period when

the stable value fund was offered (i.e., from 2005 to 2012), her claim is time-barred.

             3.    Plaintiff’s allegation that EAM failed to monitor the stable value
                   fund is nonsensical

      Plaintiff’s only other allegation regarding EAM related to the stable value

fund is that EAM and BBVA failed to “monitor[] the performance of the money

market fund,” which Plaintiff contends “did not satisfy the requirements of the stable

value/short-term bond asset class.” Am. Compl. ¶¶ 75-76. Plaintiff’s theory makes

little sense because the performance of the money market fund (and EAM’s


                                         38
       Case 2:20-cv-02076-ACA Document 38 Filed 04/15/21 Page 41 of 48




monitoring of that fund) has nothing to do with the Plan’s decision not to offer a

stable value option. The IPS treats money market funds and stable value funds as

distinct asset classes. Moreover, Plaintiff fails to allege any facts regarding how

EAM’s process for monitoring the money market fund was deficient. For example,

Plaintiff does not allege any facts showing (1) the money market fund’s performance

relative to its IPS benchmarks, (2) how EAM failed to comply with the monitoring

criteria set forth in the IPS, or (3) what a prudent fiduciary in like circumstances

would have done to monitor the money market fund. Am. Compl. ¶¶ 74-83

(discussing failure to monitor the stable value/money market funds).

      Plaintiff tries to avoid the incongruity inherent in her claim by alleging that

the Plan was required to offer a stable value fund, either as a matter of fiduciary

prudence or pursuant to the IPS. Both theories are baseless, legally and factually.

Nothing in ERISA mandates that plan fiduciaries offer any particular investment

options or asset classes, much less a stable value fund option. Divane, 953 F.3d at

989 (“It would be beyond the court’s role to seize ERISA for the purpose of

guaranteeing individual litigants their own preferred investment options.”); White,

2016 WL 4502808, at *7 (“Offering a money market fund as one of an array of

mainstream investment options along the risk/reward spectrum more than satisfie[s]

Plan fiduciaries’ duty of prudence.”). As for the IPS, nothing in it mandated that

particular investment options, such as a stable value fund, be offered; to the contrary,



                                          39
         Case 2:20-cv-02076-ACA Document 38 Filed 04/15/21 Page 42 of 48




BBVA always had full authority to add, replace, or remove any investment option

offered to the Plan’s participants. Ex. B, 2008 IPS, at 5 (“[BBVA] reserves the right

to add, delete, or replace options or vehicles representing each option[.]”). Similarly,

the Retirement Committee was free to amend the IPS to reflect changes to the types

of investments or asset classes available under the Plan, (id. at 15), which it did in

August 2014. Thus, even if the IPS historically required the Retirement Committee

to offer investments in each asset class listed, as of August 2014, the stable value

fund asset class was no longer listed.14

        Finally, to the extent Plaintiff claims that the Plan should have offered a stable

value fund because of the strength of its performance relative to money market

funds, her theory is based on improper hindsight assessments of performance.

Plaintiff relies almost exclusively on performance comparisons of the two options

over a seven-year period (2013-2020) preceding the filing of this lawsuit. Am.

Compl. ¶ 82. Hindsight comparisons of performance such as these are irrelevant

when it comes to assessing the prudence of fiduciary decisions. Pension Benefit

Guar. Corp. ex rel. St. Vincent v. Morgan Stanley Inv. Mgmt., 712 F.3d 705, 716 (2d

Cir. 2012) (“A fiduciary’s actions are judged based upon information available to

the fiduciary at the time of each investment decision and not from the vantage point


14
   If Plaintiff’s assertion that the IPS dictated the types of investments available to participants is correct,
the Retirement Committee was prohibited from offering a stable value fund once the amended IPS was
adopted.


                                                      40
       Case 2:20-cv-02076-ACA Document 38 Filed 04/15/21 Page 43 of 48




of hindsight.”). Moreover, EAM was not the Plan’s investment consultant during the

majority of the seven-year comparison period. An investment advisor is not expected

to know with certainty how an investment will perform years into the future,

particularly when that future period post-dates the advisor’s termination. ERISA

“requires prudence, not prescience.” DeBruyne, 920 F.2d at 465. EAM had no

authority to add or remove an investment from the Plan while it served as a

consultant; it certainly had no authority to do so once its tenure as investment

consulted had ended.

IV.   PLAINTIFF HAS FAILED TO ADEQUATELY PLEAD A LOSS
      ATTRIBUTABLE TO ANY OF EAM’S ALLEGED BREACHES
      Under ERISA’s fiduciary liability provisions, a fiduciary is only liable for

those “losses to the plan resulting from each such breach.” 29 U.S.C. § 1109(a)

(emphasis added). The Eleventh Circuit has interpreted this provision as “requir[ing]

that the breach of the fiduciary duty be the proximate cause of the losses claimed.”

Willett, 953 F.2d at 1343 (11th Cir. 1992). Because of this requirement, a fiduciary

is not liable where his actions, “although a breach of his fiduciary duty, did not cause

the loss to the Fund.” Ironworkers Local No. 272 v. Bowen, 695 F.2d 531, 536 (11th

Cir. 1983). It is the plaintiff’s burden to prove that each breach resulted in losses to

her plan account, not the defendant’s burden to disprove causation. Willett, 953 F.2d

at 1343-44 (“On remand, the burden of proof on the issue of causation will rest on

the beneficiaries[.]”).


                                          41
       Case 2:20-cv-02076-ACA Document 38 Filed 04/15/21 Page 44 of 48




       Here, Plaintiff’s conclusory and speculative allegations do not support a

plausible inference that any alleged breach by EAM caused her losses. Throughout

the Amended Complaint, Plaintiff alleges that the Plan suffered millions of dollars

in losses attributable to the failure to replace the stable value fund, (Am. Compl. ¶¶

88-89), the relative underperformance of the Plan’s actively-managed investments

compared to passively-managed index funds, (Am. Compl. ¶¶ 146-147), and

excessive fees charged by the Plan’s mutual funds, (Am. Compl. ¶¶ 185-186). But

Plaintiff’s allegations attribute these losses to BBVA’s failure to add, remove, or

replace various investment options, not any alleged breach by EAM. See, e.g., Am.

Compl. ¶ 183 (“Plaintiffs estimate that, to date, the Plan participants have lost an

estimated $42 to $67 million of their retirement money as a result of BBVA’s

mismanagement of the money market and mutual funds.”); id. ¶ 186 (“With respect

to mutual funds, the loss was primarily the result of BBVA’s selection and retention

. . . of funds that paid excessive fees to investment managers.”); id. ¶ 187 (“The loss

with respect to the money market fund resulted from a total failure by BBVA to

manage the Plan’s short-term bond fund investments.”); id. ¶ 181 (“BBVA still has

not added a stable value fund or other short-term bond options. The $1.5 million loss

in 2020 is particularly regrettable.”). Given that EAM did not have the authority to

add, remove, or replace any of the Plan’s investments, regardless of how allegedly

imprudent the investments may have been, Plaintiff cannot plausibly allege that



                                          42
       Case 2:20-cv-02076-ACA Document 38 Filed 04/15/21 Page 45 of 48




EAM’s conduct was the proximate cause of the Plan’s losses. Willett, 953 F.2d at

1343. See also U.S. Commodity Futures Trading Commission v. Southern Trust

Metals, Inc., 894 F.3d 1313, 1329-30 (11th Cir. 2018) (explaining that “proximate

cause” requires a showing that the alleged misconduct was both a “but for” cause

and proximate enough to the alleged injury to justify imposing liability).

      Plaintiff alleges, for example, that EAM should have used certain very

specific peer groups to benchmark the funds’ fees and performance (a customized

benchmark for the former, but Morningstar for the latter), but she does not draw any

connection between these purported “breaches” and the “millions of dollars” in

losses the Plan allegedly sustained. Similarly, Plaintiff alleges that EAM attempted

to “cover up” the allegedly poor performance of the Plan’s investment options by

proposing changes to the IPS, but she does not allege that this cover up had any

actual effect on the Plan’s investment lineup. Finally, even with respect to EAM’s

recommendations that BBVA include certain investments, Plaintiff fails to allege

that BBVA would not have offered those investments but for EAM’s

recommendations. In other words, Plaintiff fails to allege that the recommendations

were “a cause in fact” or “but for” cause of the Plan’s losses. Southern Trust Metals,

Inc., 894 F.3d at 1329.




                                         43
       Case 2:20-cv-02076-ACA Document 38 Filed 04/15/21 Page 46 of 48




V.    PLAINTIFF’S CO-FIDUCIARY LIABILITY THEORY FAILS AS TO
      EAM

      Plaintiff’s perfunctory “co-fiduciary liability” theory tacked on to the end of

her complaint should be dismissed out of hand. To state a claim for co-fiduciary

liability under Section 405(a), a plaintiff must show that a defendant knowingly

participated in, enabled, or failed to take reasonable steps to remedy a breach of

which they were aware. 29 U.S.C. § 1105(a). Despite these express requirements,

Plaintiff does not offer as much as a single fact in support of her co-fiduciary liability

theory. Instead, she merely parrots the statute’s language, alleging that “Defendants

knowingly participated in the breaches by other plan fiduciaries, knowing that such

acts were breaches,” and        “failed to make any reasonable efforts under the

circumstances to remedy the breaches.” Am. Compl. ¶ 234. Such allegations are

precisely the type of legal conclusions the Supreme Court sought to stamp out in

Iqbal, 556 U.S. at 678 (“Threadbare recitals of the elements of a cause of action,

supported by mere conclusory statements, do not suffice.”), and that courts have

rejected time-and-again in similar ERISA cases. Fuller v. SunTrust Banks, Inc., 2012

WL 1432306, at *14 (N.D. Ga. Mar. 20, 2012), abrogated in part on other grounds

by, Stargel v. SunTrust, Inc., 968 F. Supp. 2d 1215 (N.D. Ga. Aug. 7, 2013); In re

Sprint Corp. ERISA Litig., 2004 WL 2182186, at *3 (D. Kan. Sep. 24, 2004)

(dismissing co-fiduciary claim that “simply parrots the statutory language of the co-



                                           44
       Case 2:20-cv-02076-ACA Document 38 Filed 04/15/21 Page 47 of 48




fiduciary liability statute”). Plaintiff’s failure to provide any detail whatsoever

regarding, inter alia, which defendants were aware of which breaches, how they

“participated in” or “enabled” those breaches, or what they could have done to

remedy those breaches fails to satisfy the minimum pleading standards of Rule 8.

Accordingly, Plaintiff’s co-fiduciary liability claim should be dismissed.

                                  CONCLUSION

      For all of the foregoing reasons, Defendant EAM respectfully requests that

the Court dismiss the claims against it with prejudice.

                                           Respectfully submitted,

                                           /s/ Nancy G. Ross
                                           One of the Attorneys for Defendant
                                           Envestnet Asset Management, Inc.
OF COUNSEL:
Harlan I. Prater, IV
hprater@lightfootlaw.com
Brooke L. Messina
bmessina@lightfootlaw.com
LIGHTFOOT, FRANKLIN & WHITE,
LLC
The Clark Building
400 20th Street North
Birmingham, Alabama 35203
(205) 581-0700

Nancy G. Ross (pro hac vice)
nross@mayerbrown.com
Richard E. Nowak (pro hac vice)
rnowak@mayerbrown.com
Samuel P. Myler (pro hac vice)
smyler@mayerbrown.com
Mayer Brown LLP


                                         45
       Case 2:20-cv-02076-ACA Document 38 Filed 04/15/21 Page 48 of 48




 71 South Wacker Drive
 Chicago, Illinois 60606
 (312) 782-0600

 Attorneys for Defendants




                           CERTIFICATE OF SERVICE

      I hereby certify that on this 15th day of April, 2021, I electronically filed the
foregoing with the Clerk of the Court using the CM/ECF system which will send
notification of such filing to all counsel of record.


                                         s/Harlan I Prater, IV
                                         Of Counsel




                                           46
